Citation Nr: 0033293	
Decision Date: 12/20/00    Archive Date: 12/28/00	

DOCKET NO.  97-20 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a chronic low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and the appellant's wife


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel
INTRODUCTION

The veteran completed over 19 years of active military 
service.  He took voluntary early retirement in September 
1996.  He did not serve in Southwest Asia during the Persian 
Gulf War.  

In an October 1996 rating action the Department of Veterans 
Affairs (VA) Medical and Regional Office Center, Wichita, 
Kansas, granted service connection for essential 
hypertension, bilateral hearing loss, residuals of a fracture 
of the left fifth finger and a laceration scar on the top of 
the head, each rated noncompensable and denied entitlement to 
service connection for a dental disability, chronic low back 
disability, arthritis and a chronic stomach disability.  The 
veteran appealed from the original ratings assigned for the 
service-connected disabilities and from the denials of 
service connection for the other conditions.  In July 1997 
the veteran and his wife testified at a hearing at the 
regional office.  During the hearing the veteran withdrew his 
appeal for an increased rating for bilateral hearing loss.  
Thus, that matter was no longer in an appellate status.  
After the hearing, in August 1997, the evaluation for the 
veteran's hypertension was increased to 10 percent.  The 
noncompensable evaluations for the remaining conditions at 
issue were confirmed and continued and the denials of service 
connection for the conditions at issue were also confirmed 
and continued.  

The case was initially before the Board of Veterans' Appeals 
(Board) in April 1999 when entitlement to service connection 
for residuals of dental trauma, arthritis and a chronic 
stomach disability was denied.  Entitlement to an evaluation 
in excess of 10 percent for hypertension and to a compensable 
evaluation for a laceration scar on the top of the head was 
also denied.  Entitlement to a compensable evaluation for 
residuals of a fracture of the left fifth finger was granted.  
The Board deferred consideration of the issue of entitlement 
to service connection for a chronic low back disability 
pending further action by the regional office.  In August 
2000 the regional office confirmed and continued the denial 
of service connection for a chronic low back disability.  The 
case is again before the Board for further appellate 
consideration. 
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained to the 
extent possible.  

2.  A chronic low back disability was not medically 
demonstrated during the veteran's active military service.  

3.  No chronic low back disability of service origin, 
including degenerative arthritis,  has been  medically 
demonstrated since the veteran's release from active duty. 


CONCLUSION OF LAW

A chronic low back disability was not incurred in or 
aggravated during the veteran's active military service.  
Degenerative arthritis involving the lumbar spine may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the April 1999 Board remand, the regional office 
in May 1999 asked the veteran to provide the names and 
addresses of all sources of treatment he received for his low 
back condition since his separation from military service.  
However, the veteran did not respond to the request.  The 
veteran was afforded a VA orthopedic examination in May 2000 
in accordance with the Board request.  Accordingly, the Board 
considers that all necessary notice has been furnished and 
that the VA duty to assist the veteran with regard to his 
claim has been fulfilled.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096,___, (2000), (to be 
codified at 38 U.S.C.§§  5103 and 5103A). 

I.  Background

The veteran's service medical records reflect that when he 
was examined for retirement from service in October 1996 he 
reported that he had had a back injury.  On the medical 
examination report the clinical evaluation of his spine was 
normal.  

On the veteran's initial claim for VA disability benefits 
submitted in October 1996 he indicated that he had sustained 
a back injury in July 1979. 

VA outpatient treatment records reflecting treatment of the 
veteran for various conditions including dental problems and 
essential hypertension during 1997 were received by the 
regional office.  The outpatient treatment records do not 
reflect any reference to a back disability.  

During the July 1997 regional office hearing, the veteran 
related that he had injured his back during service while 
lifting a bridge.  Periodically when he assisted in lifting 
bridges over some 20 years he would feel his back popping or 
some other problem.  He had never gone to the doctor about 
his back condition since he had been told that if he received 
a profile he would not receive a promotion.  

The veteran was afforded an orthopedic examination for the VA 
in May 2000.  The examiner indicated that X-ray studies of 
the lumbar spine made at a VA hospital in June 1997 showed 
small anterior osteophytes at L4 and L5.  The disc spaces 
were well maintained.  There was no fracture and no 
spondylolisthesis.  The sacroiliac joints appeared normal.  
The X-ray studies of the spine made in May 2000 were similar 
to those made in June 1997.  There were small anterior 
osteophytes on L4 and L5.  The disc spaces were normal 
throughout.  There were no fractures and no 
spondylolisthesis.  The sacroiliac joints looked good.  There 
was some mild sclerosis in the facet joint areas in the lower 
lumbar spine.  

The veteran indicated that since he had been discharged from 
the service he had done plumbing.  He had been working on a 
fairly regular basis and had not missed any work secondary to 
problems with his back.  During service he had built bridges  
and initially injured his back while undergoing heavy lifting 
activities while building bridges.  He did not recall any 
specific incident or any serious injury.  He had never had 
his back examined by medical personnel.  He had had no recent 
treatment of any sort including medicine or physical therapy.  
He stated that his back bothered him somewhat every day and 
had done that since about 1 to 2 years prior to his release 
from active service.  He did complain of some right leg 
numbness on an intermittent basis that was present almost 
every day.  He stated that that began before he got out of 
service. 

On examination the veteran walked normally in and out of the 
office.  Examination of the back showed no deformity.  The 
extensive findings of a comprehensive examination were 
recorded in great detail.  The examiner commented that the 
veteran's medical records did not indicate any evidence of 
significant back trouble while he was in service.  He stated 
that the veteran's job as a plumber obviously caused some 
fairly heavy use of his back.  The current X-rays showed only 
small anterior osteophytes on L4 and L5 but nothing else of 
significance.  Some slight muscle atrophy of the right thigh 
and right calf was present, but the cause of the atrophy was 
not known.  He also had a complaint of a numb feeling and the 
pinprick was said to be less well felt on the right lateral 
leg and foot as compared to the left.  Otherwise there were 
no positive physical findings to strongly suggest a disc 
problem or a nerve root problem.  The examiner recommended an  
electromyogram and a nerve conduction study to assess the 
possibility of a nerve abnormality involving the right lower 
extremity.  The examiner was not able to determine that any 
of the veteran's present problems were clearly a result of 
any inservice injury.  

The recommended studies were scheduled, but the veteran was 
unable to complete them because he was afraid of needles.   

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and degenerative arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttal by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

The veteran's service medical records reflect that when he 
was examined for retirement from service in October 1996 he 
reported that he had had a back injury.  However, on the 
medical examination report the clinical evaluation of the 
spine was normal.  The veteran has conceded that although he 
had some problems with his back while engaged in heavy 
lifting during service, he never needed medical  attention 
for a back condition and the back problems did not prevent 
him from performing his duties.  

When the veteran was afforded the May 2000 orthopedic 
examination for the VA various findings were recorded.  X-ray 
studies showed only small anterior osteophytes on L4 and L5 
but nothing else of significance.  It was noted that he had 
been employed as a plumber since his separation from service 
and that that occupation obviously caused some fairly heavy 
use of his back.  The examiner commented that he was not able 
to determine that any of the veteran's current back problems 
were clearly a result of any inservice injury.  The suspected 
nerve problem of the right lower extremity was not related to 
service in any way, and, in any event the veteran was unable 
to complete the examinations necessary to evaluate that 
problem; thus requiring the Board to rely on the evidence of 
record.  38 C.F.R. § 3.655.  

There is a total lack of any medical documentation of a low 
back disability during the veteran's military service and for 
the several years following his separation from service.  
Furthermore, the recent VA examiner was unable to diagnose 
any chronic back disability which could be related to the 
veteran's activities in service or otherwise related back to 
his service time.  The veteran has indicated that the medical 
record is now as complete as it can be and the Board sees no 
apparent avenues for further development which should be 
pursued.  Based upon record as currently constituted, the 
Board is unable to conclude that the veteran has any current 
low back disability which either developed coincident with 
his active military service or, in the case of degenerative 
arthritis, within one year following his separation from 
military service.  Accordingly, under the circumstances, it 
follows that service connection for a chronic low back 
disability would not be in order.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for a chronic low back 
disability is not established.  The appeal is denied.  


		
ROBERT D. PHILIPP
Veterans Law Judge
Board of Veterans' Appeals



 

